DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made FINAL.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim(s) 1-5, 7-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZIV (2007/0234048) in view of DEMPSEY (8,140,258).
	As to claims 1-2, ZIV discloses session handover between terminals and further discloses a method for retrieving play context, comprising the steps of:
Transmitting (figs.1-3A, Server 160), over a network media content and a first metadata payload associated with the media content ([0017-0019] and [0064-0068]), Server 160 broadcasts or streams media content, rights protected digital content items: audio, video, movie, etc., over Internet, Cellular network, etc., with media presentation data, usage rights, etc. “metadata” 
Causing a first media playback device (User Terminal “UT” 110) to currently broadcast an ultrasound code in an ultrasound frequency and based on the first metadata payload and the media content in a frequency range, the ultrasound code corresponding to a play context code ([0017-0019], [0021-0026], [0064-0068] and [0070-0082]), user(s) conduct a communication session: session-indicative communication or session handover, voice communication session, video communication session, text communication session, etc., using short-range wireless communication link between UT-110 and User Terminal “UT” 120 (UT-120) is established using the metadata: the session parameter: telephone session parameter, a media playback position parameter, a media presentation parameter; session particulars as well as session keys and rights are transferred to UTs and appropriate server(s); generating sound-waves indicative of audio signal, tuning parameters (frequency or URL);
Receiving, over the network from a second media playback device (User Terminal “UT” 120) the play context code; transmitting, over the network to the second media playback device, a play context based on the play context code and generating, by the first media playback device, the play context code ([0017-0019], [0022-0026], [0064-0068] and [0070-0082]), during session-indicative communication or session handover, using short-range wireless communication link between UT-110 and UT-120 is established using the metadata: the session parameter: telephone session parameter, audio session parameter, a media playback position parameter, a media presentation parameter; “play context code” session particulars as well as session keys and usage rights (regenerating at server(s)) are transferred to UT-120, to provide session-based on-demand remote services using decryption key (regenerating at server or UT); services include on-demand audio or video services, PPV, PPU, etc.
ZIV discloses communicating signals using analog or digital: Bluetooth, infrared and ultrasound communication in specific frequency ranges in a session based on-demand services ([0021-0022], [0025-0031] and [0071-0073]) and generating sound-waves indicative of audio signal, tuning parameters (frequency or URL) ([0078-0082]), BUT appears silent as to broadcast the ultrasound code in an ultrasound frequency based on the first metadata payload and the media content in an audible frequency range, process and transmit over the network to device(s) a playback context associated with the other device(s) based on the play context code
However, in the same field of endeavor, DEMPSEY discloses wayfinding system and broadcasting ultrasound code in a specific ultrasound frequency range based on metadata payload and media in and audible frequency range (figs.1-12, Col.4, lines 37-63, Col.5, line 55-Col.6, line 10, Col.8, line 64-Col.10, line 54 and Col.13, line 4-Col.14, line 61), an ultrasound code includes plurality of bursts or specific bit message(s) is/are encoded with the specific ultrasound code broadcast to specific device(s), decoded and communicated to other device(s) based on the signals within the frequency range. 
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of DEMPSEY into the system of ZIV to predefined a range of frequency with the ultrasound frequency range to broadcast ultrasound code with metadata payload and media content in an audible frequency range that can be process by human to enable generating specific response based on the received data and communicating appropriate response over the network using the predefined frequency range(s)
	As to claims 3-5, ZIV further discloses transmitting, by the first media playback device, a media state of the first media playback device in the ultrasound code, transmitting, over the network, a media state of the first media playback device and delivering the play context and the media state to the second media playback device ([0022-0026], [0064-0068] and [0071-0082]), note remarks in claims 1-2, the session parameters for playback, playback position parameter, presentation parameter, etc., of the streaming media content.
	As to claim 7, ZIV further discloses detecting, by the second media playback device the ultrasound code; and obtaining the play context code from the ultrasound code ([0022-0026], [0064-0068] and [0071-0082]), note remarks in claims 1-2.
	As to claim 8, ZIV further discloses providing, by a third party media content server, supplemental media content based on the play context code ([0022-0026], [0064-0068] and [0071-0082]), particulars of the program, on-demand service information, generating time indicators associated with the stream, content library, etc., are transfer to the UT-120, content presented visually and/or generating sound-waves. 
	As to claims 9-10, the claimed “A system for supplying context to a media playback…” is composed of the same structural elements that were discussed with respect to claims 1-2.
	Claims 11-13 are met as previously discussed in claims 3-5.
	Claim 15 is met as previously discussed in claim 7.
	Claim 16 is met as previously discussed in claim 8.
	As to claims 17, the claimed “A non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors to perform…” is composed of the same structural elements that were discussed with respect to claims 1-2.

5.	Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZIV (2007/0234048) in view of DEMPSEY (8,140,258) and in view of JIANG WENTAO et al (Ultrasonic Wireless Communication in Air using OFDM-OOK Modulations, 2014 IEEE INTERNATIONAL ULTRASONICS SYMPOSIUM, IEEE, 3 September 2014 (2014-09-03), pages 1025-1028, XP032667156, DOI: 10.1109/ULTSYM.2014.0251 [retrieved on 2014-10-21].
	As to claims 6 and 14, ZIV as modified by DEMPSEY disclose all the claim limitations as discussed above with respect to claims 1 and 8 above, generating by the UT-120 a playback context code based on the metadata that generates a session handover to UT-120 or other device, mapping by the UT-110 each bit of the playback code to an ultrasound frequency (see ZIV-[0017-0019], [0022-0026], [0064-0068] and [0071-0082]), note conversation, audio, video, text, etc., specific media type; BUT appear silent as to where the play context code is a binary number; and mapping, by the first media playback device each bit of the play context code to an ultrasound frequency.
	However, in the same field of endeavor, JIANG discloses Ultrasonic Wireless Communication in Air using OFDM-OOK Modulations and where the play context code is a binary number; and mapping, by the first media playback device each bit of the play context code to an ultrasound frequency (figs.1-2 and pages 1025-1028, XP032667156, DOI: 10.1109/ULTSYM.2014.0251), uses OFDM-OOK Modulations scheme  
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of JIANG into the system of ZIV as modified by DEMPSEY to efficiently process or modulate a desired playback context code based on one or more ultrasonic frequency.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                     


ANNAN Q. SHANG